Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2018

                                  No. 04-18-00740-CV

                        IN THE INTEREST OF D.S., A CHILD,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-02168
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.



                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court